Exhibit 10.1
CONVERTIBLE NOTE


THIS NOTE HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. THE NOTE MAY NOT BE OFFERED, RESOLD, PLEDGED OR TRANSFERRED
EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE
HARBOR THEREFROM.
 
 


No. 03-2008
 
US $750,000


 
CELSIUS HOLDINGS, INC.


8% UNSECURED CONVERTIBLE NOTE


THIS Note is one of a duly authorized issue US $750,000.00 of CELSIUS HOLDINGS,
INC., a corporation organized and existing under the laws of the State of Nevada
("Celsius") designated as its 8% Unsecured Convertible  Note.


       FOR VALUE RECEIVED, Celsius promises to pay to CD Financial, LLC., the
registered holder hereof (the "Holder"), the principal sum of Seven Hundred and
Fifty Thousand United States Dollars (US $750,000) together with interest on the
unpaid principal sum from the date hereof stated below as provided
herein.  After an Event of Default, interest will accrue on the unpaid principal
balance at the then current statutory interest rate provided under Florida law.
The principal of this Note and interest are payable in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of Celsius as designated in writing by the Holder from time to time.
Celsius will make payments when due to the registered holder of this Note and
addressed to such holder at the last address appearing on the Note Register at
such time payment is made.


       This Note is subject to the following additional provisions:


       1.     Celsius shall be entitled to withhold from all payments of
principal of this Note, and any  interest due on this Note any amounts required
to be withheld under the applicable provisions of the United States income tax
laws or other applicable laws at the time of such payments, and Holder shall
execute and deliver all required documentation in connection therewith.


       2.     This Note has been issued subject to investment representations of
the original purchaser hereof and may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended (the "Act"), and other
applicable state and foreign securities laws. In the event of any proposed
transfer of this Note, Celsius may require, prior to issuance of a new Note in
the name of such other person, that it receive reasonable transfer documentation
including legal opinions that the issuance of the Note in such other name does
not and will not cause a violation of the Act or any applicable state or foreign
securities laws. Prior to due presentment for transfer of this Note, Celsius and
any agent of Celsius may treat the person in whose name this Note is duly
registered on Celsius' Note Register as the owner hereof for the purpose of
receiving payment as herein provided and for all other purposes, whether or not
this Note be overdue, and neither Celsius nor any such agent shall be affected
by notice to the contrary.


       3.     Except as provided by law, no recourse shall be had for the
payment of the principal of, or the interest on, this Note, or for any claim
based hereon, or otherwise in respect hereof, against any incorporator,
shareholder, officer or director, as such, past, present or future, of Celsius,
all such liability being, by the acceptance hereof and as part of the
consideration for the issue hereof, expressly waived and released.


       4.     The Holder of the Note, by acceptance hereof, agrees that this
Note is being acquired for investment and that such Holder will not offer, sell
or otherwise dispose of this Note except under circumstances which will not
result in a violation of the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities.
 
 

--------------------------------------------------------------------------------


 

 
       5.     This Note shall be governed by and construed in accordance with
the laws of the State of Florida. Each of the parties consents to the
jurisdiction of the state and federal courts sitting in Palm Beach County,
Florida, and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non coveniens, to the bringing
of any such proceeding in such jurisdiction.


       6.     The following shall constitute an "Event of Default":


(a)  
Celsius shall default in the payment of principal on this Note and same shall
continue for a period of five (5) days; or

(b)  
Any of the representations or warranties made by Celsius herein or other written
statements heretofore or hereafter furnished by Celsius in connection with the
execution and delivery of this Note or the Agreement pursuant to which this Note
has been  issued shall be false or misleading in any material respect at the
time made; or

(c)  
Celsius shall fail to perform or observe, in any material respect, any other
covenant, term, provision, condition, agreement or obligation of this Note and
such failure shall continue uncured for a period of ten (10) days after written
notice from the Holder of such failure; or

(d)  
Celsius shall (1) admit in writing its inability to pay its debts generally as
they mature; (2) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; or (3) apply for or consent to the appointment
of a trustee, liquidator or receiver for its or for a substantial part of its
property or business; or

(e)  
A trustee, liquidator or receiver shall be appointed for Celsius or for a
substantial part of its property or business without its consent and shall not
be discharged within ninety (90) days after such appointment; or

(f)  
Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Celsius and shall not be
dismissed within ninety (90) days thereafter; or

(g)  
Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against Celsius and, if instituted against
Celsius, shall not be dismissed within ninety  (90) days after such institution
or Celsius shall by any action or answer approve of, consent to, or acquiesce in
any such proceedings or admit the material allegations of, or default in
answering a petition filed in any such proceeding.



Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider
the  unpaid principal amount and interest under this Note immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.


       7.     At the option of the Holder, the unpaid principal of this Note may
be converted in whole into unregistered common shares of Celsius Holdings, Inc.
(“Common Shares”), calculated to the nearest share, at any time and from time to
time on any Business Day after April 16, 2008 up to 5:00 p.m. (EST) on July 10,
2008 (“the Initial Maturity Date”), by issuing an irrevocable written
instruction to Celsius to convert the unpaid principal of the Note into Common
Shares (“Conversion Instructions”). The number of Common Shares into which the
unpaid principal of this Note may be converted is equal to $750,000 divided by
the Conversion Price. The “Conversion Price” shall be equal to the 75% of the
average of volume weighted average prices of the Common Shares during the 5
trading days prior to Holder’s election to convert. Notwithstanding the above,
in no event shall the Note be converted to more than 40 million Common Shares.
 
 

--------------------------------------------------------------------------------


 

 
       8.     Accrued interest under this Note shall be paid on July 10, 2008,
and on the 10th day of each month thereafter.  In the event that the Holder has
not provided Celsius with Conversion Instructions on or before 5:00 p.m. (ES) on
the Initial Maturity Date, the unpaid principal balance of this Note shall be
paid in 10 equal quarterly payments starting on December10,
2008.  Notwithstanding the foregoing or any contrary provision other than
paragraph 7 hereof, upon 5-days’ prior written notice to the Holder (a
“Prepayment Notice”), Celsius shall be permitted to prepay any balance due on
the Note, with accrued interest, without prepayment penalty or future interest
due, provided, if any such Prepayment Notice is given to the Holder before the
Initial Maturity Date, the Holder may exercise its rights to convert in
accordance with paragraph 7 hereof.


       9.     Nothing contained in this Note shall be construed as conferring
upon the Holder the right to vote or to receive dividends or to consent or
receive notice as a shareholder in respect of any meeting of shareholders or any
rights whatsoever as a shareholder of Celsius, unless and to the extent
converted in accordance with the terms hereof.


      10.                      If all interest accrued as of the date of this
Note under the terms of that certain 8% Unsecured Convertible Note issued by
Celsius to CD Financial, LLC for the principal sum of $250,000 dated December
18, 2007 (the “2007 Note”) is paid by Celsius to CD Financial, LLC, this Note
shall subsume and replace the 2007 Note in its entirety.


       IN WITNESS WHEREOF, Celsius has caused this instrument to be duly
executed by an officer thereunto duly authorized.


Dated: April 4, 2008


CELSIUS HOLDINGS, INC.
a Nevada Corporation


By:   /s/ Stephen C.
Haley                                                       
               Stephen C Haley, Chief Executive Officer



